Title: To James Madison from Hubbard Taylor, 13 January 1794
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Kentucky 13th. January 1794
Inclosed you will receive some papers of a public nature that has very lately made their appearance; considerable exertions will be made by many to carry the design into effect. As the navigation of the Mississippi is held up as the primary object it will avail much. That we have some cause of complaint on that head is very clear to me, but wheather the present plan is the most proper and secure to obtain our ends remains a doubt in my mind. A Resolution will come forward from this State Legislature for that purpose, founded on petitions from the State at large. The Society from which those publications spring is held at Lexington once a month, and there is one or two others in the State that keeps up a corispondence with them.
The circumstance of Genl. Clark’s having reced. an appointment under the French is a matter much talked of here, and its generally thought that the French Genl. in this Country has Money to raise troops in the spring to go against the Spanish Settlements on the Mississippi which of course if it takes place will bring on some further disturbances from some quarter, how those things will be likely to terminate time must develope; but I fear not untill our little infant State wades through many difficulties that are unseen as yet.
The Assembly of this State adjourned the 21st. Decr. but little business of a general nature was done. An alteration in the Revenue for the present year was made by a discrimination in the tax on Lands its divided into three Classes the first to pay 3/ the second 1/6 and the third 9d. ⅌ 100 Acres—& a sale of so much of the Lands as will pay the taxs in stead of a forfeiture of the whole—also a fine on all persons who do not give in the whole of their Lands [to] the Comissr. of the district in which he resides. The time of payment for all except such as is settled stands as before untill the 4th. Feby. 95. Tax on Negroes remains @ 2/ each Horses reduced to 6d. & Cattle to 1½d ⅌ head.
The Iron Works in this State has got in blast at last, the Ore is good, & plenty, they have reduced the price of Castings from 9d. to 6d. This together with the Fulling Mills of which we have a great many is very servic⟨ea⟩ble to us and is a great saving to the State. So is the paper & Oil Mills. From this mode of proceeding our State would be likely to flourish if we could get the Navigation of the Mississippi without any quarrelling or heard blows—but I fear so great an object is not to be had without one or the other of those, or perhaps both.
Salt has within these three or four weaks been from 24/ to 32/ ⅌ bushell any distance from the works—which has been very alarming when 12/– has been the usual price for some time past. A Lick has been lately worked near the Ohio about 15 Miles above Limestone & found to be very good some say b[e]tter that [sic] the best heretofore worked; but should it be inferior it is a great thing for us.
The Groth of Cotten on the Cumberland & Green Rivers low down exceeds almost all discription from 12 to 1500 lbs. from One Acres badley tended is thought to be a moderate Crop. This article if properly incouraged wd. be a great saving to this State—if no exports was made of its Manufactories. The Merchants drains us of nearly all our Money twice a year which never more returns.
I shall wait with anxious expectation for the end of this session of Congress, or for their determinations on War opperations. The people here have generally forfieted all patience with the Secratery of the Treausery & the Secratery of War—and it appears that not a man in the whole State could be found a friend to either of them & enmity with the Eastern States daily encreases.
As I expect I have tired your patience already I shall only add my best Wishes for your health and a pleasent session & Subscribe myself Dr. Sir with great regard yrs. affe. huble set.
H. Taylor
